Citation Nr: 0907432	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected bronchiectasis.

2. Entitlement to service connection for umbilical hernia 
repair, claimed as secondary to service-connected 
bronchiectasis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2006 
and April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his service-connected 
bronchiectasis is more severe than is contemplated by the 
currently assigned 10 percent rating and that he developed an 
umbilical hernia that required surgery as a result of the 
coughing due to his bronchiectasis.  The Board determines 
that a remand is required to allow for further development of 
the claim.

Specifically, the Board finds that additional VA examinations 
must be scheduled.  With regard to the Veteran's service-
connected bronchiectasis, the Board finds that there is 
conflicting evidence as to whether the Veteran currently has 
respiratory symptoms related to bronchiectasis.  Treatment 
records reflect diagnoses of asthma, emphysema, chronic 
bronchitis, and COPD.  The Board also notes the Veteran's 
argument that he did not, in fact, have bronchiectasis in 
service, but bronchitis, and that his service-connected 
disability should be bronchitis.  Thus, the Board determines 
that a VA examination should be conducted and an opinion 
obtained that addresses whether any of the Veteran's current 
symptoms are related to his respiratory symptoms present 
during military service or to service-connected 
bronchiectasis.  

As for the Veteran's service connection claim, the United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The outcome of the Veteran's service connection 
claim is in part dependent upon whether the Veteran's 
respiratory symptoms that he contends caused his umbilical 
hernia are related to service.  Consequently, the claim of 
entitlement to service connection for an umbilical hernia 
repair must be remanded to the AOJ in accordance with Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the current 
nature and severity of his service-
connected bronchiectasis.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All appropriate tests should 
be performed and their results 
documented.  Upon a review of the 
record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
any of the Veteran's current 
respiratory symptoms are related to his 
service-connected bronchiectasis or to 
the respiratory disorder present in 
service? 

If the answer is positive, the examiner 
is requested to state, to the extent 
possible, which symptoms are related to 
bronchiectasis and in-service 
respiratory symptoms and which symptoms 
are related to other nonservice-related 
respiratory disorders.

A rationale for any opinions advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	If and only if the Veteran is found to 
have current respiratory symptoms 
related to bronchiectasis or to his in-
service respiratory symptoms, he should 
be scheduled for another VA examination 
to assess the existence and etiology of 
his umbilical hernia repair.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's umbilical hernia repair 
is related to respiratory symptoms that 
are manifestations of service-connected 
bronchiectasis or his in-service 
respiratory disorder? 

A rationale for any opinions advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
July 2008 supplemental statement of the 
case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




